Case 18-17604-mdc      Doc 111     Filed 04/09/21 Entered 04/09/21 15:14:05             Desc Main
                                  Document      Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                            PHILADELPHIA DIVISION


 In re: ROSS E. BAKER               )
         Debtor                     )
                                    )                      CHAPTER 13
 SANTANDER CONSUMER USA INC.        )
 SUCCESSOR IN INTEREST TO           )                      Case No.: 18-17604 (MDC)
 GATEWAY ONE LENDING & FINANCE, LLC )
      Moving Party                  )
                                    )
   v.                               )
                                    )                      11 U.S.C. 362
 ROSS E. BAKER                      )
  MEAGHAN BAKER                     )                      11 U.S.C. 1301
      Respondent                    )
                                    )
 WILLIAM C. MILLER                  )
      Trustee


   CERTIFICATION OF DEFAULT BY DEBTOR IN VIOLATION OF STIPULATION
  APPROVED ON JANUARY 5, 2021 AND REQUEST FOR EX PARTE RELIEF FROM
              THE AUTOMATIC STAY AND CO-DEBTOR STAY

             Comes Santander Consumer USA Inc. successor in interest to Gateway One
        Lending & Finance, LLC (“Santander”) filing this Certification of Default and ex parte
        request for relief from the automatic stay and co-debtor stay and hereby certifies;

        1. That on January 5, 2021, the Court entered an Order approving a Stipulation
           providing for an arrearage cure, monthly payments to Santander, and for relief from
           the automatic stay and co-debtor stay under certain circumstances.

        2. Paragraph three (3) of the Stipulation provides that the debtor is to cure arrears by
           making his regular monthly payment of $370.95 plus an additional $1,555.63 each
           month (total payment of $1,926.58) for the months of December 2020 through
           May 2021.

        3. Paragraph four (4) of the Stipulation provides that commencing December 2020, if
           the debtor fails to make any payment to Santander within thirty (30) days after it
           falls due, Santander may file a Certification of Default with the Court and serve it
           on all interested parties. Five days after receipt of said Certification Of Default, the
           Court shall enter an Order granting relief from the automatic stay and co-debtor
           stay unless an objection has been filed, specifying the reasons for the objection; in
           which case the Court will set a hearing on the objection.
Case 18-17604-mdc          Doc 111    Filed 04/09/21 Entered 04/09/21 15:14:05            Desc Main
                                     Document      Page 2 of 2




          4. In violation of the Stipulation, the debtor failed to make the arrearage cure
             payments of $1,926.58 due for December 2020 through February 2021, for a total
             default of $5,779.74.

          5. The debtor surrendered the vehicle to Santander.

          6. As a result of the defaults stated in paragraph four (4) of this Certification,
             Santander is entitled to stay relief and co-debtor stay relief in regards to personal
             property described as a 2013 Chrysler Town & Country bearing vehicle
             identification number 2C4RC1BG4DR696713.




 Respectfully submitted:

 /s/ William E. Craig
 William E. Craig
 Morton & Craig LLC
 110 Marter Avenue, Suite 301
 Moorestown, NJ 08057
 Phone 856/866-0100, Fax: 856/722-1554
 Bar ID 92329
 Local Counsel for Santander Consumer USA Inc.
 Successor in interest to Gateway One Lending & Finance, LLC
